Citation Nr: 0632710	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-19 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury with healed lacerations.

2.  Entitlement to service connection for a hip disorder, to 
include as secondary to a left knee disorder.

3.  Entitlement to a service connection for a back disorder, 
to include as secondary to a left knee disorder. 


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1968 to August 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2003 and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefits 
sought on appeal.  The veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.  The Board remanded the case in September 2005 and 
April 2006 for further development.  The case has since been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left knee disorder clearly and unmistakably 
existed prior to service.

3. The veteran's preexisting left knee disorder is not shown 
by clear and unmistakable evidence to have chronically 
worsened or increased in severity during service.

4.  The veteran has not been shown to have a back disorder 
that is causally or etiologically related to service or to a 
service-connected disorder.

5.  The veteran has not been shown to have a hip disorder 
that is causally or etiologically related to service or to a 
service-connected disorder.



CONCLUSIONS OF LAW

1.  Residuals of a left knee injury with healed lacerations 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
(2005). 

2.  A back disorder was not incurred in service and is not 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005). 

3.  A hip disorder was not incurred in service and is not 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
November 2001, prior to the initial decisions on the claims 
in March 2003 and June 2003, as well as in July 2003, May 
2005, and September 2005.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the July 2003, May 2005, and September 2005 letters about the 
information and evidence that is necessary to substantiate 
his claims for service connection.  Specifically, the July 
2003, May 2005, and September 2005 letters stated that the 
evidence must show that that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  The September 2005 letter also indicated 
that the evidence must show that he currently has a 
disability that was either caused by or aggravated by a 
service-connected disability.  Additionally, the August 2003 
statement of the case (SOC) and the May 2004, May 2005, 
December 2005, and July 2006 supplemental statements of the 
case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2001, July 2003, May 
2005, and September 2005 letters indicated that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim and that VA was requesting all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2001, July 2003, May 2005, and September 2005 
letters notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The November 2001, 
July 2003, May 2005, and September 2005 letters also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the May 2005 letter informed the 
veteran that it was still his responsibility to support his 
claims with appropriate evidence.  Similarly, the November 
2001, July 2003, May 2005, and September 2005 letters stated 
that it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decisions, SOC, and SSOCs of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran pertaining to disability ratings and 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the veteran is not entitled to service 
connection for residuals of a left knee injury with healed 
lacerations, a back disorder, or a hip disorder.  Thus, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claims.  The veteran was also scheduled for VA 
examinations in November 2005 and June 2006, but he failed to 
report for those examinations.  The veteran indicated that he 
had numerous health problems that prevent him from traveling 
from his home to the VA Medical Center in Omaha, Nebraska.  
However, the Board notes that the facility in Omaha, Nebraska 
is the closest VA Medical Center to the veteran that performs 
such examinations.  

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

At the outset, the Board notes that the adjudication of these 
issues has been made significantly more difficult by the 
veteran's failure to report for numerous VA examinations.  
According to 38 C.F.R. § 3.655, in an original compensation 
claim, when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, the claim shall be rated based on the evidence 
of record.  


I.  Residuals of Left Knee Injury with Healed Lacerations

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a left knee 
disorder.  In this case, the presumption of soundness applies 
because the veteran's physical examination at the time he 
enlisted in the service made no reference to a knee disorder.  
However, as an initial matter, the Board finds that the 
veteran had a preexisting knee disorder prior to entering 
service.  In this regard, the veteran reported having a 
medical history of a trick or locked knee at the time of his 
enlistment examination, and his service medical records 
indicate that he sought treatment for his left knee only one 
month following his entrance into service at which time he 
made contemporaneous statements indicating that he had had a 
prior knee injury.  More specifically, the Board notes that 
the veteran reported having intermittent locking and pain in 
the left knee joint since he was 14 years old.  He also 
attributed his knee problems to a football injury that 
occurred prior to his period of service.  In addition, a 
medical board determined that the veteran had an old meniscus 
tear of the left knee that existed prior to service.   
Therefore, the Board finds such evidence to indicate that the 
veteran had a left knee disorder that clearly and 
unmistakably existed prior to service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's claimed left knee 
disorder clearly and unmistakably preexisted service.  The 
Board must also determine whether the veteran's preexisting 
left knee disorder was aggravated during service.  To make 
this determination, the Board must consider the veteran's 
service medical records as well as evidence developed after 
service.  Although the Board acknowledges that the veteran 
did experience symptomatology during his period of service, 
the medical evidence of record does not indicate that the 
veteran's left knee disorder underwent a permanent increase 
in severity beyond the natural progress of the disability.  
The Board finds it significant that the veteran did not seek 
treatment immediately following his separation from service, 
and the December 1968 VA examiner indicated that there were 
no signs of inflammation, instability, cartilage derangement 
or injury, popliteal bulge, or ligamentous laxity.  Nor was 
there any crepitus, excess fluid, or loose body, and x-rays 
were normal.  In fact, the December 1968 VA medical examiner 
stated that the fact that the symptoms are bilateral suggests 
that the derangement, if present, was congential or that his 
complaints were on a hysterical basis.  The Board finds this 
to be persuasive evidence when viewed in the context of the 
remaining evidence of record.  

The Board does acknowledge the private medical statements 
submitted by a private physician in July 2003, January 2004, 
and February 2004 in which he relates the veteran's current 
left knee disorder to his military service.  He specifically 
opined that it was at least as likely as not that the 
veteran's knee condition may be the result of the aggravation 
of his meniscus tear during basic training.  However, the 
Board notes that the private physician did not have a review 
of the veteran's complete claims file, nor did he account for 
the December 1968 VA examiner's findings.  In fact, the 
private physician does not provide a rationale for his 
opinion.  Accordingly, the Board assigns no probative weight 
to the private medical opinions. Wood v. Derwinski, 1 Vet. 
App. 190, 191-192 (1991)(an opinion may be discounted if it 
materially relies on a layperson's unsupported history as the 
premise for the opinion); see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that a bare transcription of a lay 
history is not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional).  Therefore, the Board is of the opinion that 
there is clear and unmistakable evidence establishing that 
the veteran's preexisting left knee disorder did not 
chronically worsen or increase in severity during his period 
of service.  Therefore, the Board finds that his left knee 
disorder was not aggravated by service.  

Based on the foregoing, the Board finds the veteran's claimed 
left knee disorder disorder clearly and unmistakably existed 
prior to service and that it was not aggravated by service; 
thus, the presumption of soundness is therefore rebutted.  38 
U.S.C.A. § 1111.  See also VAOPGCPREC 03-2003 (July 16, 
2003).  The Board finds further, that a discussion of whether 
the presumption of aggravation has been rebutted in this case 
under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(b) is unnecessary as the Board has found by clear and 
unmistakable evidence that the veteran's left knee disorder 
was not aggravated by service in order to conclude that there 
was a preexisting disorder.  VA's General Counsel found that 
such a finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(b).  Id.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of a left knee 
injury with healed lacerations.


II.  Hip and Back Disorders

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a hip 
disorder or back disorder.  The veteran's service medical 
records are negative for any complaints, treatment, or 
diagnosis of a hip or back disorder.  In fact, the veteran's 
July 1968 separation examination found his spine and lower 
extremities to be normal, and he denied having a medical 
history of recurrent back pain, broken bones; arthritis; or, 
a bone, joint, or other deformity.  Moreover, the veteran did 
not seek treatment for his back or hip for many decades 
following his separation from service.  Therefore, the Board 
finds that a hip disorder and back disorder did not manifest 
during his period of service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a back 
or hip disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of a back or hip disorder is itself evidence which 
tends to show that a back disorder and hip disorder did not 
have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that a back or 
hip disorder manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis of a back or hip disorder to the 
veteran's military service.  As noted above, the record shows 
that there were no complaints, treatment, or diagnosis of a 
back or hip disorder for many decades following the veteran's 
separation from service.  Moreover, the veteran has not even 
contended that his back and hip disorders are directly 
related to his military service, as he has instead claimed 
that the disorders are due to his residuals of a left knee 
injury with healed lacerations.  Therefore, the Board finds 
that a back disorder and hip disorder did not manifest during 
service and have not been shown to be causally or 
etiologically to an event, disease, or injury in service.

The Board does acknowledge the veteran's assertion that he 
currently has a back disorder and hip disorder that are 
secondary to his left knee disorder.  However, the fact 
remains that service connection has not been established for 
residuals of a left knee injury.  As such, service connection 
for a back disorder and a hip disorder is not warranted on a 
secondary basis.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a back disorder and a hip 
disorder.


III.  Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for residuals of a left knee injury with healed 
lacerations, a hip disorder, and a back disorder is not 
warranted.  Although the veteran contends that he currently 
has a left knee disorder, back disorder, and hip disorder 
that are related to his military service, the veteran is not 
a medical professional, and therefore his beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).













ORDER

Service connection for residuals of a left knee injury with 
healed lacerations is denied.

Service connection for a hip disorder is denied.  

Service connection for a back disorder is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


